IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-89,801-01


                         EX PARTE JOVANNY ACEVEDO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W07-15446-P(A) IN THE 203RD DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery with a deadly weapon and sentenced to imprisonment for 60 years.

        On April 2, 2019, the State filed a response to the application. The State requested that the

trial court enter an order designating issues and obtain an affidavit from trial counsel, or that the trial

court recommend denying relief. The trial court has not entered an order designating issues or made

a recommendation.

        The habeas record has been properly forwarded to this Court by the district clerk pursuant
to TEX . R. APP . P. 73.4(b)(5). However, it appears that the record has been forwarded prematurely.

We remand this application to the 203rd District Court of Dallas County to allow the trial judge to

complete an evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time must be requested by

the trial court and shall be obtained from this Court.



Filed: July 24, 2019
Do not publish